Organisation of working time (debate)
The next item is the statement by the Chair of Parliament's delegation to the Conciliation Committee on the organisation of working time
Madam President, ladies and gentlemen, as you know, the conciliation procedure relating to the Working Time Directive has failed. In this case, Article 65(5) of the Rules of Procedure provides for the Chairman of the European Parliament delegation to the Conciliation Committee to make a statement in plenary. For this reason, I will now make a brief statement on the progress of the negotiations on the Working Time Directive.
After several trialogues and three sessions of the Conciliation Committee, it became clear in the last session shortly after midnight and shortly before the expiry of the deadline that it would not be possible to come to an agreement. The European Parliament delegation had previously voted with a clear majority of 15 votes in favour, none against and five abstentions to oppose the final conciliation attempt of the Commission. This proposal was not accepted as the basis for a genuine compromise. At the same time, it was also rejected by the Permanent Representatives Committee which was meeting in the neighbouring room. In a letter dated 29 April 2009, the two co-chairmen of the Conciliation Committee informed Parliament and the Council of Ministers that it was not possible to come to an agreement on a joint text within the deadline specified in Article 251(5) of the EC Treaty.
I very much regret that the two institutions did not succeed in finding any common ground. However, if we consider the three points which remained in dispute until the end - the opt-out from weekly working time, the conditions of on-call time and the multiple contracts per worker - the differences in positions were so great that there was no possibility of reaching an agreement which would have been compatible with the European Parliament resolution of 17 December 2008.
The Council in particular did not move an inch on the question of the opt-out. Parliament offered several compromises which would have given the employers' side a great deal of flexibility on working times. Parliament was particularly cooperative on the question of the conditions of on-call time, because the majority of Member States, in this case nine, use the opt-out exclusively for on-call time. However, a blocking minority in the Council prevented every attempt to introduce a derogation. Not even a suggestion of an end to the opt-out was accepted.
On the subject of on-call time, the Court of Justice of the European Communities has made it clear that on-call time is working time. Even the inactive part of on-call time cannot be considered in whole or in part to be a rest period, as the Council demanded. It was also obvious to the Parliament delegation that on-call time is necessary when a continuation of work is required. The Council was not prepared to accept this restriction. What is the result of this? If a waiter sits in an empty restaurant, this counts as inactive on-call time which will, of course, be evaluated differently. This must not be the case. Taking a flexible approach, Parliament also supported the proposal for a maximum working time of 48 hours per worker and not per contract. In this case we could not even agree on this principle being laid down in a recital.
It was clear to the Parliament delegation that no compromise is better than a bad compromise at the expense of the workers. Parliament submitted numerous proposals to the Council until we felt that we had reached the end of our tether. However, there was a group in the Council that was not prepared to compromise in any way. I also believe that at some points the Commission could have submitted proposals which offered more of a balance between the position of the Council and that of Parliament.
During this parliamentary term, Parliament has adopted 389 legal acts in the codecision procedure. Of these, 24 were concluded at the third reading following successful conciliation. This demonstrates clearly that there is a culture of cooperation between the institutions. For the first time since the entry into force of the Amsterdam Treaty, the Conciliation Committee has failed to reach an agreement in the case of the Working Time Directive. I hope that the new Commission will very soon present a new proposal which will, I hope, lead to an agreement.
Finally, I would specifically like to thank the Conciliation Committee secretariat for its excellent groundwork.
President-in-Office of the Council. - (CS) Mr President, Commissioner, ladies and gentlemen, on behalf of the Czech Presidency, I would like to inform you about the Council's position regarding the completion of negotiations on the revision of the Working Time Directive. As you are undoubtedly aware, the Council spent four long years discussing an amendment to this directive before finally reaching a common position on the content - after some highly complex negotiations.
A qualified majority of Member States have agreed that the key disputed issue of the opt-out will be left in the directive, but with strongly defined conditions which will tighten up its application considerably. The Council, for example, wanted to reduce the maximum weekly working time when using the opt-out from 78 hours to 60 or 65 hours and proposed banning the use of opt-outs when signing an employment contract or limiting the period of consent given by employees to work in an opt-out regime to one year. The Council's aim was to restrict the use of opt-out in the Member States, but primarily to enhance the protection of employees who are using the opt-out. The Council viewed its draft directive as a well-balanced document promoting employee protection, and hoped it would also prove acceptable to Parliament, which was expected to approve it at the second reading.
Since the vote last December, the Czech Presidency has been well aware of the different attitudes of the two institutions towards the draft directive, but has not regarded the negotiating procedure as a fight for prestige between the two institutions. Instead, it has taken a pragmatic, non-ideological and realistic approach, taking account of the realities of the European labour market. It is an indisputable fact that the opt-out is used today by 15 of the 27 EU Member States. Since January this year, when the Czech Republic took over the Presidency, we have pursued very intense negotiations at all levels in an effort to find space for a possible compromise with Parliament. The first meeting of the Member States on this topic was held in Prague on 13 January. At least eight rounds of informal trialogues have been held to date, as well as three rounds of the negotiating process proper. At this point I would like to thank the Commission, and especially Commissioner Špidla, for its specialist assistance and constructive approach in searching for a possible compromise over the wording of the directive. The Council was willing to agree and to compromise on the common position, but despite this no agreement has been reached. Over the past four months, the Czech Presidency has been very active and responsible in holding talks with Parliament and submitting many compromise solutions to Parliament on various issues regarding the directive in a bid to find a final solution acceptable to the Council and to Parliament.
Today I can state that the Council made a number of concessions to meet the demands of Parliament, and yet these were not enough for Parliament. For example, the Council was prepared to abandon the common position and to endorse Parliament's view that all on-call time is indeed work time. The Council also made concessions during the debate on harmonising work and family life in the deadline for providing supplementary daytime rest and in the definition of top-ranking employees, and I could list further examples. The Council wanted to come to an agreement with Parliament over the key issue of the opt-out and was prepared to accommodate Parliament's demands and to accept its other proposals, for example a ban on arranging opt-outs during the probationary period and removal of the maximum weekly working time for the opt-out, even though we naturally felt that we were acting against the interests of employees. We were even prepared to accept the idea of introducing registration of hours actually worked in the opt-out. However, Parliament did not even go half way to meet the Council's position.
Speaking on behalf of the Czech Presidency, I am frankly sorry that Parliament was unwilling to compromise and to agree on a revised directive, which has been awaited not only by Member States but also by EU citizens for five long years. Agreement on a revised directive would contribute to greater protection for employees, would help in solving the problem of on-call time and rest, and would pave the way towards a gradual reduction in the use of opt-outs in the Member States. However, the MEPs in the negotiating committee were deaf to these proposals. They refused to accept them and they refused to accept the Council's counter proposals and the compromises offered by the Commission, insisting instead on their own ideological position. Since Parliament was unwilling to respect the situation in the Council and the realities of the current situation, the existing directive will remain in force. Use of the opt-out will not be restricted, no monitoring will be introduced, and workers will have to continue working up to 78 hours a week. In all probability, the attitude of Parliament will lead to greater use of the opt-out. The European Commission has received signals today from another two Member States that are intending to introduce the opt-out, and consequently any hopes for its future abolition are further reduced. The Council wanted to prevent this but Parliament has ruled otherwise.
Mr President, ladies and gentlemen, I am very sorry indeed that the Council and Parliament have failed to reach an agreement in the final round of bargaining over the revision of the Working Time Directive. The Commission has done everything in its power to find a compromise, submitting a range of proposals on all of the main issues in order to help both lawmaking bodies come closer to a final version. In the end, however, the Council and Parliament insisted on their differing standpoints concerning the future of exceptions and the opt-out, which could not be reconciled.
I understand and respect the wish of Parliament to end the use of exceptions with definitive effect. That would also be the ideal solution for me, and we incorporated it into the Commission's amendment to the directive in 2005. Nevertheless, after several years of negotiations, it became quite clear that this element would not facilitate an agreement in the Council, and that it would not overcome the blocking minority. Too many Member States simply insisted on using individual exceptions and on retaining this provision in the directive. That was why the Commission tabled alternative proposals for improving the legal protection of employees who use exceptions, thus weakening their use in practical terms. The Commission also proposed introducing consistent monitoring of the use of exceptions at national and European levels, and imposing restrictions on the simultaneous use of exceptions, which would have reduced the incentive for Member States to grant exceptions. I firmly believe that this approach would in practice actually improve conditions for workers and more importantly, would enhance the long-term prospects for Member States eventually to agree on scrapping exceptions altogether. Parliament took the view that there is no better arrangement than a complete abolition of the opt-out. I respect the grounds for such a decision, but I hold a different opinion.
As I have mentioned on many previous occasions, I firmly believe that the failure to reach agreement on the amendment is a bad message for European workers and enterprises, for European institutions and, by extension, for Europe as a whole. Firstly, this means that the problem of exceptions has not been resolved and exceptions will continue to be used under the existing directive, with no date for their termination, with a very limited number of restrictions and without any special review at all. I know that many of you have raised the objection that workers would work 65 hours a week, and I fully understand those concerns, but the fact is that the current directive allows for a working week of up to 70 hours. Secondly, even though the ruling of the Court of Justice in the matter of on-call time and supplementary time for rest will remain unchanged, I am afraid that in many cases this will not lead to better protection for workers in practice. Many Member States have areas with a high rate of on-call time, and they are facing real problems in adhering to the rules stemming from the SIMAP and Jaeger judgments. The result so far is that more and more Member States have now started using exceptions in order to solve this problem. At present, there are 15 such countries, and I am afraid that now, since there is no agreement in place for on-call time, even more Member States will start using the opt-out in order to comply with the ruling of the European Court of Justice, as they will have no other option available. With an increasing number of Member States using exceptions, it will be much more difficult to reach agreement in the Council on ending the exceptions. Thirdly, the failure of the negotiations means that a series of very significant special guarantees approved by the Council for workers all over Europe who are currently using the exceptions, will not be valid, and will not come into force. And lastly, we have also missed an opportunity for improvement in terms of the measures aimed at harmonising work and family life, and clarifying the definition of the variations for self-employed workers. However, both lawmaking bodies have now taken their decision and the immediate result is that no special reviews of exceptions will be made, as the existing directive requires. I respect that decision. Together with the other members of the Commission we will now have to consider the situation that has arisen as a result of the lawmakers' failure to reach an agreement.
However, I would also like to note that after five years of negotiations, during which a number of partial proposals were tabled and many attempts made to find a solution, no solution was found. This means that it will not be easy to submit a new proposal that might miraculously solve the situation. I therefore consider it necessary to review the situation very carefully with the social partners. Only then can the Commission proceed to another decision and another course of action.
Madam President, ladies and gentlemen, I would first of all like to state on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats that it is not in the interests of European workers that the conciliation procedure on new working time legislation has failed and that the old working time legislation continues to apply.
I would also like to say that it is a myth that this is purely the fault of the Council, while the majority of those in Parliament, like knights in shining armour, have sacrificed themselves in the interests of the workers. The reality is that both parties are at fault. In is true that the Council did not move an inch on the question of the opt-out, but the majority in Parliament was equally inflexible in insisting that a solution was only possible if the opt-out was abolished. As a result, both parties passed like ships in the night and the result was easy to predict.
This is a lost opportunity. For example, it would have been possible to put in place a European on-call time regulation which specified for the whole of Europe that 'on-call time is working time', as the Court of Justice of the European Communities has laid down. In order to achieve this it would have been necessary for the majority in Parliament to have moved a very small distance on the question of the opt-out, for example when it was a case of determining the conditions under which an opt-out is possible, which should be as strict as possible, and who takes the decision about the opt-out. The two sides of industry should have been involved. However, none of this happened. The insistence on the removal of the opt-out at all costs became a sacred cow. This was the other side of the irreconcilable behaviour which resulted in the failure of the new solution. This is a very regrettable situation. As I have said, it is not in the interests of the workers.
on behalf of the PSE Group. - (ES) Madam President, though futile efforts lead to melancholy, I wish to repeat that the opt-out should come to an end, because it was intended to last for a ten-year period - which finished in 2003 - and its end is extremely important for people's health, for combining family and professional life, for us to have a discussion that fits with the one we had half an hour ago and the one that will follow, for the international conventions of the International Labour Organization to be respected, for European social law to become a reality, for workers' organisations to remain intact, and for citizens to continue to have faith in European institutions.
As our President has said, an agreement has not been reached because the Council's proposal has always been to move backwards, back beyond the 19th century, making employment law merely a bilateral relationship between the worker and the employer, without laws or regulations, without anything to respect beyond so-called 'free choice', forgetting that there is always an imbalance of power between the worker and the employer.
This is not true; they are fooling themselves. Parliament has stirred; it has provided every kind of alternative to solve real problems, but this is an ideological problem. The Council did not want to put an end to the opt-out. A minority in the Council wanted the opt-out, which was temporary in 1993, to become permanent and, with Parliament's vote, to be forever, leaving the hope and dignity in this battle to us.
They did not want to; they merely wanted to give the opt-out a superficial make-over, but to do so permanently, destroying one of the fundamental instruments of European social law. That is the truth, and it is not true to say it was a reduction in the working day - with the proposal from the Commission and the Council working hours totalled 78 per week - because there were to be 60 and 65 hours calculated over three months.
So please stop saying things that are not true. Stop deceiving public opinion. Admit that you wanted to make permanent what was temporary in 1993, and admit that you wanted to turn what was exceptional into something normal.
They proposed that it be a derogation, as in Article 20; a derogation, not an exception: that it be something normal. At the same time, moreover, the proposal was an unrestrained assault on the legislation of the Court of Justice. It took away doctors' rights and it took away their working conditions. They have never even come close to our idea, or to that of the Court of Justice regarding compensatory rest for doctors. It was an unrestrained attack on workers. What is more, they have accused us of doing this during an election period. It is an honour to listen to citizens and workers.
We are experiencing a major social crisis; there is a vast distance between the citizens and our institutions. Fortunately, Parliament has not fallen to its knees before the Council and fortunately, Commissioner, there will be a new Parliament here, a new executive Council and there will probably be changes in Member States' governments; the workers of Europe have hope: the mandate of 17 December has been retained, and we will continue our fight, Commissioner.
(Applause)
on behalf of the ALDE Group. - Madam President, obviously we know that there was stalemate, but better no agreement than a bad agreement in my view.
We always knew that it would be inevitable, but it took so long to actually acknowledge it. I think that is more to do with some parliamentarians wanting to appear tough to their electorate than with anything else.
Once a majority for the Parliament voted to get rid of the opt-out, there could of course be no deal as 15 countries use it, as we have already heard.
I support the opt-out of the 48-hour limit of the Working Time Directive as long as it is voluntary. I attempted during committee to tighten this up and make sure that you could not sign the opt-out at the same time as the contract and that you could opt out of the opt-out at any time. Indeed, that is what the Council also proposed. It is important for flexibility, for the worker and the employer alike. Why should someone not be allowed to earn overtime if that is what they choose to do?
My fear also was that people could be forced into illegal work and would not then be covered by health and safety legislation, including the dangerous machinery directive.
Far more of a problem are multiple contracts and the definition of autonomous work. These are abused far more than the opt-out, but the Council did not really move substantially on this and Parliament did not really push that point either.
As far as 'on-call' time is concerned, I believe that all 'on-call' time should be classed as working time. I was pleased that there was movement from the Council on that.
As I said at the outset of this debate five years ago, we should deal with the Court rulings of SIMAP and Jaeger and nothing else. Maybe we will do that in the future and address the health sector alone.
Finally, I must say I am pleased that we have kept the opt-out of the 48-hour limit, particularly for fire-fighters in the UK who would have had extreme difficulty providing cover if the opt-out had been lost, and I congratulate them on their campaign.
on behalf of the Verts/ALE Group. - (DE) Madam President, President-in-Office of the Council, Mr Špidla, at election time we would have liked to have been able to present the citizens of Europe with a Working Time Directive which offered minimum health and safety standards.
This would have been our contribution to the concept of improving the quality of work. Our resolution would have set minimum standards and, at the same time, would have offered a degree of flexibility which would have represented a solution for hospitals. However, the Council has blocked this over a number of weeks and it has finally failed. Unfortunately, the Commission is also partly responsible in this case, because it has not contributed to the process of finding a solution. The Commission proposals have ridden roughshod over labour law and called into question something which would generally have been regarded as a legal minimum standard. We in the Group of the Greens/European Free Alliance, together with a large majority of the Conciliation Committee, were not prepared to vote in favour of legalised exploitation.
It is well-known that the German Labour Minister and social democrat, Olaf Scholz, was one of the hard core of objectors in the Council. In all seriousness, he wanted to introduce exceptions to a long-term solution which would allow people to work up to 78 hours per week. In Germany he claims to be the representative of the workers, while in Brussels he acts as the spokesperson for those members of the Council who are opposed to the interests of European workers. He has stabbed the Social Democrats in the back.
Madam President, we welcome the lack of agreement between the European Parliament and the Council on the amendment of the Directive on the organisation of working time, because what was proposed was worse than what currently exists, in relation to both the average working day and on-call time.
In fact, what the European Commission and the Council were trying to do was open the door to greater devaluation of work and an attack on the negotiating right of trade unions and on collective bargaining. This would have been achieved by allowing simple administrative provisions to regulate the organisation of working time and its payment, thereby jeopardising on-call time and the right to rest periods, in a backward step of 100 years in labour rights.
The obligation to give full pay for on-call time, including rest periods, whether in the health and emergency services or in the fire service or in any other sector of activity, therefore remains in force, in accordance with existing law.
We will continue to bring to public attention the workers' struggle against the notorious opt-out and for the appropriate valuation of work. We will continue to argue for a reduction in the working day without any loss of pay, which is an important requirement in a time of recession in order to create jobs and reduce unemployment. We will also continue to promote the health and safety at work of workers and the reconciliation of work and family life.
We want a genuine social Europe that is not forgotten after the elections to the European Parliament.
on behalf of the IND/DEM Group. - Madam President, President Klaus remarked on 18 February that the EU structure is a dogma which contradicts the experience of heritage.
Member States have a heritage. They do things their own way, including the way they work. When I pointed this out at the first conciliation meeting and remarked that Member States should not be forced into a strait jacket, a fellow MEP actually queried whether I should have been invited to the meeting. There is democracy for you!
The Commissioner's document produced later that night included the text 'preferences and needs of workers make it impossible to fix a date to end opt-outs' - it is nice to hear an echo!
As President Klaus said, there is a great distance between the citizen and elected EU representatives, but much less within Member States, which makes the EU undemocratic. I agree, and I for one insist on being more representative of the citizens. After all, where there were but four Member States wanting opt-outs in 2004, there are now 15. Does that not tell you anything? And MEPs had the nerve to call 15 states out of 27 a blocking minority - Parliament is in denial!
(PT) Two issues stood out in this negotiation: so-called on-call time and the opt-out clause.
With regard to on-call time, I want to say that we were very close to a compromise but that, at the last moment, the Council inexplicably back-pedalled.
As for the opt-out, Parliament could never have accepted its undefined generalisation because, in practical terms, this would have simply meant the deregulation of the labour market.
The fact that there are currently 15 countries using the opt-out is because the proportion of on-call time is not sufficient to meet actual needs. The on-call system is not sufficient to meet actual needs, particularly in the area of health. This was resolved in Parliament's proposal, and it would not have been necessary for so many countries to use the opt-out. This was even recognised by the Presidency during the negotiations.
What is absolutely clear is that the opt-out has nothing to do with flexibility. Flexibility can be fully achieved by making the reference period a year, as proposed by Parliament in 2005.
Parliament has always fought on this issue so that we could at least glimpse a future date when the opt-out will end. However, a blocking minority in the Council not only accepted this opt-out, but also wanted to make its application a rule, rather than an exception. I would remind you that the opt-out was accepted in 1993, but as a clear exception.
Ladies and gentlemen, employment contracts cannot be compared with any other contracts in which the parties are in an identical situation. Employment law and science exist in Europe because for a long time it has been accepted that one of the parties is at a disadvantage and must therefore be protected.
The blocking minority in the Council, with its clear attitude of inflexibility, wanted to end this protection, which, in my opinion, is absolutely unacceptable to anyone who defends the fundamental values that form the very foundation of the European social model.
(SV) Madam President, I would like to take this opportunity to thank my colleagues on the negotiating team for their constructive cooperation. It is regrettable that agreement will not be reached. That is due to the situation that we have at present, which is that 15 Member States are using the opt-out. No doubt there may be a few more, and that is not a good situation.
I can also tell you that we made some progress during the negotiations. Where on-call time and time off in lieu are concerned, I consider it progress that we all said that on-call time counted as working hours. I believe we could have reached agreement there. The reason we did not reach agreement was the opt-out. On the one side was the Council, with a blocking minority that absolutely did not want to remove the opt-out, and on the other - and this is often forgotten - a large majority in the European Parliament that does very much want to get rid of the opt-out because it has nothing to do with health and safety. We Members of Parliament tried, we made a proposal that the Council itself should come up with an end date. In the end we were even willing to say: 'We will simply set a date for further negotiations and for coming up with an end date'. The Council was not willing to accept even this. It then became impossible. It was not the case, Mr Sedláĉek, that the Council accepted all the conditions set by Parliament as regards conditions for the opt-out. When we started negotiations on the last day more or less every suggestion was rejected. I can confirm that there is actually a majority in favour of removing the opt-out. There is a large majority in Parliament and a majority on the Council, but unfortunately it is a minority on the Council that is allowed to decide that the opt-out must remain. This is unsatisfactory. I hope that the Commission will come back, that people will accept their responsibility and that the starting point for a new proposal will be what the directive is about, which is health and safety for workers, and that then the opt-out will have to be phased out.
(FR) Madam President, Parliament and its rapporteur have been forced to reject a poor compromise, which they were right to do. Our delegation has remained true to the position adopted by a very large majority in plenary who called for the eventual elimination of any exception to the statutory working time.
However, the truth is that Parliament was alone in wanting to make progress. The representatives of the European people had gone beyond partisan divisions in order to end this anachronism of the opt-out. We were alone in proposing a genuine compromise text, which the Council has brilliantly ignored, just like the Commission. The Council and the Commission have aligned themselves with the position of those who fiercely oppose any progress in workers' rights in Europe.
President-in-Office of the Council, it is clear that you have achieved your aims. The Court of Justice is forcing you to regard all on-call time as working time; you have therefore lost nothing on that score. The opt-out that you want still exists in practice, as opposition to progress has carried it through. More than ever, the new Members elected in June will have to fight for top-down harmonisation of social standards.
(EL) Madam President, the Council, hand in hand with the Commission, bears full responsibility for the failure to find a compromise and the reason is simple: it is because you insisted that we accept a compromise which would maintain the opt-out perpetually; you wanted to deceive and humiliate us and millions of workers by turning a provisional exemption granted to Great Britain in 1993 into a permanent, anti-labour regulation. Fortunately, the large majority in the European Parliament said no. Anyone with any doubts as to who bears responsibility need only listen to the speech by the representative of the Czech Presidency: dogmatic neo-liberalism, hard-line ideology, arrogance and a cheap attempt to deceive the European citizens.
Mr Špidla, you do not have the right to interpret and apply judgments by the European Court of Justice 'à la carte'; you have to apply the case law of the European Court of Justice and to institute infringement proceedings against Member States which have failed for years to apply the judgments of the Court. You cannot say that we do not do so, because we are going to revise the directive. Understand one thing: there is no way that Parliament will agree to a compromise which does not abolish the opt-out.
- (SK) Following the initial hopes that we were approaching agreement on the revised Working Time Directive it is truly regrettable that this has not happened. There are at least two reasons why this was not the best report for our voters ahead of the elections. The first involves an interesting and unexpected development which is taking place in the new Member States.
Some investors, especially from East Asian countries, are attempting not only to introduce the East Asian work ethic, against which employees are requesting protection under the law, but are bringing a new phenomenon to the labour market: an attempt to replace domestic workers with East Asian workers who are used to a different work culture and unlimited working hours. In the current crisis situation, with increasing unemployment, the asymmetric relationship between employer and employee is becoming increasingly clear. Therefore limiting working times is all the more necessary, bearing in mind the need for workers' freedoms.
The second problem which remains unresolved and which has serious consequences for the new Member States is the calculation of on-call time. Under the circumstances we are obliged to go for an opt-out, which we wanted to avoid but without which we could not guarantee basic care. Madam President, I do not want to point the finger but I would like to believe that in the new election period we could find an acceptable solution to these pressing problems.
(IT) Madam President, ladies and gentlemen, the failure of the Working Time Directive was inevitable. The Council maintained a provocative position, as we heard in this House earlier, by ignoring the parliamentary vote, which was then repeated at second reading, years later. It is with that vote that we go before the electorate - I would like to say to Mrs Lynne - since we do in fact have a mandate from the electorate.
The worrying thing is the subject of that extremism. The Council wants to keep both the opt-out and the yearly calculation of working time. The 78-hour week, I would point out to the Commissioner and to the Council, is arrived at by postponing the rest periods provided by the text that the Council has defended. It therefore represents a worse situation than the previous directive; frankly it is difficult to understand what concept the Council has of work and working conditions, but also of trade unions and contracts.
If we continue with the opt-out approach, if we do not work towards harmonising working conditions, then we are not working for Europe, but against it, in other words we are creating conditions that weaken the social fabric of Europe and prevent it from tackling the real reasons behind the current crisis.
The responsibility for the failure therefore lies fairly and squarely with the Council. Parliament has done its duty.
(ES) Madam President, recognising a failure is the first step towards being in a position to achieve success. The conciliation has indeed failed, but not the chance to rebuild the dialogue, starting today.
The difficulty lay not in the practicalities of individual derogation from the maximum 48-hour working week, because it was precisely to overcome that difficulty that Parliament offered long transitional periods; the problem stemmed from highly differing points of view when it came to establishing a Community rule with the ultimate aim of ensuring health and safety at work. The subsequent problem was also regulating on-call time in accordance with Court of Justice rulings.
With regard to the main problem of the opt-out, it is my view that what the Council was offering was legally contradictory and, above all, went against what I consider to be essential elements for a Europe that cannot, and should not, relinquish its social dimension without losing its identity. It was unthinkable to allow into Community legislation a general, permanent law that went against the recommendation of the Commission which, in its social agenda, urges Member States to comply with the International Labour Organization convention. It was also possible to reach an agreement by acting on the set of exceptions and general rules; in addition, we could have made use of the contribution of social stakeholders who, if their independence is respected, can provide fair, effective agreements.
In short, Parliament's proposals contained solutions that could provide what companies need, that is, flexibility to adapt working hours to different workloads, because the fact is that no two sectors are the same, nor companies within each sector, and because what we need and what my country in particular needs - we hold the sad record of having the highest unemployment rate in the European Union - is for our companies to create more employment and fewer redundancies.
Ladies and gentlemen, I am among those who are convinced that we need urgent reform of our social systems; I, too, believe it is entirely possible to reconcile economic efficiency with the hope for social improvements and to reconcile freedom with justice, which is precisely why we must establish limits and minimum social standards for all Member States.
Madam President, when future generations come to judge this Parliament and its work on the working time dossier, I suggest that they will view how MEPs behaved during the trialogue process with sheer incredulity. They will see that here was a directive born and bred in the early 1990s when the Socialists were the largest party in this House and when the Left was running the majority of Member State governments; that here was a directive which, however well intentioned, reflects the standard Socialist dogma that people cannot be relied upon to make their own choices about their own work/life balance, that politicians always know best and that, of course, European politicians know best of all; that here was a directive on working time that has simply never worked.
The opt-out, originally devised for the UK, became an opt-out that 14 other countries progressively needed to use, and we heard from the Czech Presidency today that at least two others are now joining that group. Meanwhile, 21 out of 27 countries could never make the directive work as far as their national health services were concerned, so the Commission came up with proposals to resolve this.
We have a directive which clearly cannot be implemented, and what has been the reaction of this Parliament? That the people are wrong; that the Member States are wrong; that the Commission is wrong and that all must be forced into this one-size-fits-all strait jacket, which plainly does not fit anybody. Understandably, the Council refused to give way because, like MEPs, Member State governments were elected to open up opportunities for people, not to restrict their freedom. They, however, remembered what certain MEPs have forgotten.
So the opt-out remains for the present, but so do the problems, and the issue now rolls forward to the next generation of MEPs in the next mandate. I just hope that our new colleagues, right across the House, will show more sense, will show that they are listening to the people and not dictating to them, will bin the directive rather than ban the opt-out, and will start afresh.
(PL) Madam President, Commissioner, it is a fact that after five years of intensive efforts to amend the directive on the organisation of working time we are bringing the fiasco of our endeavours to a close today. Parliament has not managed to reach an understanding with the Council and adopt new and better legislation which would improve the situation of workers, including by reducing the maximum length of the working week permissible with the consent of the worker from 78 hours to 65 hours.
I regret that I have to say - and here I differ from the previous speakers, especially those from the left-hand side of the Chamber - that a significant part of the responsibility for this ending rests with our Parliament, which adopted an unrealistic negotiating strategy. Many countries of Europe have a saying which runs, 'the better is often the enemy of the good'. Unfortunately, I noticed that during the negotiation period this piece of folk wisdom seemed to have been completely forgotten by most of my fellow Members, especially from the left-hand side of the Chamber.
I would like to say something, although doing so will not bring me any satisfaction. I will remind Parliament that during the first meeting of the Conciliation Committee I proposed adoption of a compromise approach, along with recognition that since in most Member States flexible principles of organising working time have been applied for years with the consent of the worker, expecting radical changes is unjustified and may result in blocking of the negotiations. Unfortunately, that is what happened, and I fear this was done with the pre-election campaign in mind, and not with the interests of European workers.
Madam President, it is really bizarre that the Council should blame Parliament for the breakdown in these talks. Parliament made all the running; it made all the compromise proposals. Late in the day, the Commission came forward with a compromise proposal, but the Council did not budge one inch, so it should not blame Parliament for this breakdown.
Now we have Philip Bushill-Matthews talking tonight about freedom of choice for workers - the freedom to work the hours they want. Well, Philip, look at the situation in the United Kingdom, the very Member State that has used the general opt-out the longest. According to the European Labour Force Survey, there are 3.5 million workers there working more than 48 hours per week on a regular basis. According to that same survey, 58% of them - almost 60% - say they would like to work less than 48 hours per week. 2.2 million of those 3.5 million in the UK receive no payment for that additional work they do each week. They are not crazy, but are of course being forced to work those hours, and have been put in a position where they have to work additional hours. That is the reality of the use of the opt-out.
(PL) The Council was intent on retaining the opt-out procedure permanently and so on a real extension of the working week. The Council did not show any flexibility.
The problem of on-call time is a problem first and foremost for those who work in public services, and mainly in the health service, where extending working time means not only worse conditions for doctors and nurses, but also a threat to the safety and health of patients, and in addition civil responsibility of the doctor for malpractice. Freedom of choice in this matter meant that in a hospital in the town of Radom in Poland nobody was employed who did not agree to the procedure. This means that in practice freedom of choice does not exist.
Separation of the on-call period into active and inactive parts is an attempt to classify time which is in reality spent in the service of the employer as rest time - time spent at the place of work and which cannot be organised independently. In practice this is, therefore, stealing the employee's time. There is no reason for us to accept solutions which we consider to be harmful.
(NL) Madam President, back in 1817, the socially minded British entrepreneur Robert Owen advocated the introduction of the eight-hour working day. In his view, prosperity for everyone was possible if people worked for eight hours and the work was well organised. Then, exactly 125 years ago, the initial impetus was given for the introduction of the eight-hour working day in the United States. It is one of the democratic convictions of our European community that shortening the working week contributes to a life compatible with human dignity. Fortunately, in recent decades, this has been joined by greater attention to the sharing of work and care responsibilities.
Madam President, in this context, it is a great shame that we in Europe are still having to fight to limit the maximum working week. To require workers to systematically work overtime and put in long working weeks is to destroy jobs. Various studies have shown that Robert Owen was right: working longer than eight hours is counterproductive. In these times of growing unemployment, the majority of the Council and the Commission have taken completely the wrong direction.
President-in-Office of the Council. - (CS) Ladies and gentlemen, this was a very interesting debate for me. I would like to respond briefly to some of the initiatives. Firstly, I would like to say something that has not been mentioned here, and which must be stated quite frankly. Is it not, by chance, true that Europe has the highest levels of employee protection in the world? I believe this is the case, so any talk about efforts aimed at dismantling this kind of protection, or returning to the 19th century is simply not true. We are only trying to adapt it to the current economy and the global economic situation. We are not living in the 20th century. This is the 21st century, and we work - I would not like to specify the hours - but we work all the time. Can you see this mobile phone, can you see these computers? Each of us receives e-mail messages every day and it is normal to receive them 24 hours a day. At the same time nobody ever calculates how many hours he or she really works. So the attempt being made here - we are talking about some kind of flexibility -is merely an attempt by Europe as whole to adjust to global competition.
You were right, Mr Nassauer, when you said we should agree on the issues, for example the question of on-call time. I would like to say that in this respect the Council has gone quite a long way to meet Parliament and has agreed that on-call time would be regarded as work time, contrary to the common position, which was quite different. The Council even proposed to Parliament that this directive should regulate the issue of on-call time only and leave the issue of the opt-out for another time, but Parliament did not respond to this. Mr Figueredo said that the Council's proposals have undermined the position of working people, but I would like to reiterate a basic point. The Council proposed reducing the number of hours when using opt-out from 78 to 60 or 65, but Mr Cercas rejected that. The Council proposed restrictions both on monitoring and on the introduction of opt-outs. The Council agreed to this but it was still not passed. Mr Andersson is perhaps confused when he says that the Council was unwilling to accept the Commission's compromise proposals. On the contrary, it was the Council - at its COREPER session - that approved those proposals. So the compromise proposed by the Commission was accepted by the Council, but not by Parliament.
I would also like to add that I do not know who talks to which members of the public in the EU. We also talk to members of the public in the EU, but they tell us they want more freedom, they do not want anyone to impose new obligations on them and they do not want politicians to keep interfering in their personal lives. We are now coming up to the 20th anniversary of the Velvet Revolution - the anniversary of the end of communism in Europe - and people want to celebrate that occasion by actually defending their freedom. They do not want more and more regulations and obligations imposed on them.
Mr Hughes, I believe I indicated quite clearly in my speech the points on which the Council was prepared to compromise, so it is quite wrong to say the Council did not move an inch. I would like to add, since the rapporteur voiced hopes of government changes in Europe, that I can hardly imagine - if such a change were to take place in Great Britain - that a Conservative government would have different views to those of Prime Minister Brown's government.
I would like to say in conclusion only that we are extremely disappointed not to have reached an agreement, but if you keep on refusing to see the reality of everyday life, which is that 15 of the 27 Member States are using the opt-out and that there are currently not enough workers in many professions to do the job, especially in the new Member States, then the opt-out simply has to continue being the reality of the day. Let us return to this issue in 10 years, when the situation in the Member States may be quite different. Let us create the conditions for Member States not to have to use the opt-out, and then we might be surprised at how quickly we reach a compromise.
Ladies and gentlemen, the debate featured arguments that have been used many times before and for good reason. I think this is quite natural, as the debate has gone on for five years, and has affected us all, and I would like to thank everyone who played a serious part in it. However, the fact remains that we did not achieve a good result or a stable result, and we will probably have to respond to that. I would like to note how typical it was that the debate barely covered any topic beyond the opt-out and, perhaps to a rather limited extent, on-call time. It paid no attention to additional rest, for example, nor did it take account of changes within the framework of night work, among other things. Virtually all of the changes, which went far beyond the issues of on-call time and the opt-out, have, to a certain extent, fallen hostage to the two main issues. A directive was approved in 1993 which accepted the exception. This directive envisaged certain types of revision, but not a revision focused only on the opt-out so much as on the directive as a whole. In 2003, the European Court of Justice ruled that on-call time spent at the workplace counts as working hours. The ruling has its own logic and it is quite comprehensible to me. Since that point, the number of Member States using the opt-out has risen sharply. The reason for that is quite simple. In most Member States, working hours spent at the workplace were not treated as real work time, and as soon as they had to be counted as fixed working hours, the Member States began to opt out in order to comply with the directive.
Ladies and gentlemen, as I have already indicated, the situation is complex, and has its own inner dynamic. Virtually all of the possible routes forward have been explored during the five years of debates, which have been very far-reaching. I think that our debate has not yet ended, however, and that it is vital to keep seeking other solutions because the current situation is not satisfactory. There are several reasons why it is unsatisfactory and these reasons go beyond on-call time (which I myself regard as the most serious aspect) and beyond the opt-out, which is undoubtedly a substantial issue. The other reasons include night work, additional leave and a whole range of other issues, which can - and in my opinion gradually should - be explored to improve safety and the protection of health at work, since this particular directive deals with health and safety at work. The organisation of working time which is expressed through the directive includes this particular aspect and not only the universal aspect.
Ladies and gentlemen, the two lawmaking bodies have failed to reach agreement following a serious and lengthy debate lasting five years. We are where we are and therefore we have to look for another way forwards. The Commission, for its part, is ready and waiting.
Madam President, I have asked to make few more brief remarks because I believe that it is necessary.
The President-in-Office of the Council, Mr Sedláček, has told us that the Council accepted the proposal at the beginning of last week. I must state quite clearly that the information which we were given in the trialogue was quite different. We received the information that the Commission proposal would not be accepted, that there would be no possibility of an opt-out during the trial period and that the period of six months would not be accepted. It was also made clear that on-call time would not be regarded as a necessary continuation of working time. We were also told exactly what has been said here, that there was a willingness to toe the line. This was not the position of Parliament. I would like to make it clear that we did receive this information. The problem may be that you came later, not until after midnight, but we did receive this information.
Secondly, Mr Bushill-Matthews gave the impression that the negotiations were biased and one-sided. I would like to explain one thing. The negotiating delegation consisted of the rapporteur, Mr Cercas, the chairman of the Committee, the shadow rapporteur, Mr Silva Peneda, from the Group of the European People's Party (Christian Democrats) and European Democrats and myself. We were in agreement on every single case. The guidelines in this House ensure that my group does not have the majority in the delegation to the Conciliation Committee. The results were quite clear: 15 votes in favour, none against and five abstentions. The debate today has quite clearly demonstrated that a broad majority of Parliament supports this position. I would not like anyone to go away with this impression of bias.
The debate is closed.
Written statements (Rule 142)
in writing. - (HU) Madam President, ladies and gentlemen.
I am sorry that the legislative process aimed at amending the Working Time Directive has ended in failure. This highlights the absence of consensus between the Council and the European Parliament on one of the key work-related issues. The Council's rejection of the compromise solution, which was confirmed by two readings in the European Parliament and supported by groups right across the political spectrum on both the left and right, has come right at the time when across Europe there is an increasing number of jobs being lost, large companies are queuing up to announce their redundancy plans and ever-increasing amounts of taxpayers' money are being used to help banks which are in dire straits and to alleviate the damaging effects of the economic crisis.
Furthermore, the adverse consequence of the Council's stubborn insistence on the opt-out was that, as a result of the conciliation procedure conducted with the European Parliament ending in failure, they also failed to reach a successful resolution of the doctors' on-call time issue, even though the EU's legislators were already very close to agreement and to accepting a compromise solution. Reaching agreement on this issue would have been much more beneficial to each party concerned than continuing the legal wrangling. Although no one is disputing the substance of the European Court's judgments, it is still an odd situation when doctors have to continually take legal action against the upholders of the institutions to be able to exercise their rights.
It is depressing that in a year as full of economic and social tensions as 2009, the Council did not show any inclination to resolve one of the key issues of regulating working hours at EU level.